department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend o org organization name ati org address feb ebruary xx date address address uil person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - retum receipt requested dear last date for filing a petition with the tax_court may 20xx this is a final revocation letter as to your exempt status under sec_501 of the interna revenue code the internal revenue service’s recognition of your organization as an organization described in sec_501 c is hereby revoked effective july 20xx we have made this determination for the following reasons you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of lr c sec_501 organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt purposes you have provided no information regarding your receipts expenditures or activities you have not established that you have operated exclusivel y for an exempt_purpose as such you failed to meet the requirements of ilr c sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you ate required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tel or write taxpayer_advocate assistance cannot be used as a substitute for established irs procedures the taxpayer_advocate is not able to reverse legal or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not’ have been resolved through nommal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations schedule no or exhibit year period ended june 20xx 886a f department of the treasury - internal_revenue_service explanation of items name of taxpayer org legend org issues organization name xx date whether org qualifies for tax exemption under section dollar_figure c of the internal_revenue_code facts during the examination process the organization was contacted using certified mail the accepted the initial mailing dated 06-25-xx requesting they file the form 990pf return of a private_foundation president responded with a telephone message on july 20xx leaving no return telephone number to contact him back and indicating that the organization was never started they have refused and or not claimed further correspondence from the service dated august 20xx and september 20xx org failed to respond to the internal_revenue_service request s or file the form 990pf for the tax period ending law internal_revenue_code irc sec_6001 notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title the only records which an employer shail be required to keep under this section in connection with charged tips shall be charge receipts records necessary to comply with sec_6053 c and copies of statements furnished by employees under sec_6053 a sec_6033 returns by exempt_organizations a organizations required to file in general except as provided in paragraph every organization_exempt_from_taxation under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 a may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization federal tax regulation sec_1_6001-1 in general except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 as if it were imposed by chapter of subtitle a or any person requ ired to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information federal tax regulation sec_1_6001-1 retention of records the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law federal tax regulation sec_1_6033-1 every organization which has established its right to exemption from tax whether or not it is required to file an annual retum of information shall submit such additional information as may be required by the district_director department of the treasury - internal_revenue_service form 886-acev -68 page -1- form 886a department of the treasury - interna revenue service name of taxpayer org explanation of items schedule no or exhibit year period ended june 20xx legend org organization name for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and following chapter of the code and of sec_6033 see sec_6001 and sec_1 with respect to the authority of the district_director or directors of service centers to require such additional information and with respect to the permanent books of account or records to be kept by such organizations xx date revrul_59_95 1959_1_cb_627 an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status analysis based on the above provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax- exempt status and to determine its liability for any unrelated_business_income_tax conclusion that as of october 20xx the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective in addition form_1120 retums should be filed for the tax periods ending on or after department of the treasury - internal_revenue_service form 886-acrev page -2- department of the treasury internal_revenue_service mail stop po box ogden ut tax_exempt_and_government_entities_division org address date of this notice contact person id number contact telephone numbers toll free long distance fax employer_identification_number tax period s form s certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the intemal revenue code irc is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809zf if you do of the irc if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the irc provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted ts administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you telephone number if you write please provide a telephone number and hours sincerely marsha a ramirez director eo examinations enclosures publication publication form 886a report of examination letter catalog number 34809zf
